FEDERATED MDT MID CAP GROWTH FUND A PORTFOLIO OF FEDERATED MDT SERIES Prospectus/Proxy Statement - Please Vote Today! Federated MDT Mid Cap Growth Fund, a portfolio of the Federated MDT Series, will hold a special meeting of shareholders on Friday, April 9, 2010.Please refer to the enclosed Prospectus/Proxy Statement as well as the highlighted information below for details on the proposal. It is important for you to vote and we encourage you to do so. Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the one described here and in the accompanying Prospectus/Proxy Statement.As a shareholder, you have a right to vote on these changes and we urge you to do so.A prompt response will save the expense of additional follow-up mailings and solicitations. What is the proposal? The proposal is to reorganize Federated MDT Mid Cap Growth Fund into Federated Mid Cap Growth Strategies Fund (the “Reorganization”). Why has the Board of Trustees recommended that I vote in favor of the proposal? The Board of Trustees recommends you vote in favor of the proposal because it believes that the Reorganization is in the best interest of shareholders. &ltR> · After the Reorganization, shareholders of the Federated MDT Mid Cap Growth Fund will be invested in a fund that continues to provide similar investment exposure, has lower expense ratios, and has provided stronger performance in recent years. · The investment objectives, restrictions and policies of both funds are similar:The investment objective of Federated MDT Mid Cap Growth Fund is long-term capital appreciation and the investment objective of Federated Mid Cap Growth Strategies Fund is appreciation of capital.Each fund pursues its objective by investing in mid cap common stocks. Please see the section entitled “Summary-Reasons for the Proposed Reorganization” in the Prospectus/Proxy Statement for more information. How will the Reorganization affect my investment? · The cash value of your investment will not change and you will not have to pay any sales charge to transfer your assets to Federated Mid Cap Growth Strategies Fund. If you own shares in: You will receive shares of: Federated MDT Mid Cap Growth Fund A Shares Federated Mid Cap Growth Strategies A Shares Federated MDT Mid Cap Growth Fund C Shares Federated Mid Cap Growth Strategies C Shares Federated MDT Mid Cap Growth Fund IS Shares Federated Mid Cap Growth Strategies IS Shares · The Reorganization is expected to be a tax-free transaction under the Internal Revenue Code of 1986, as amended. · If you hold Class C shares of Federated MDT Mid Cap Growth Fund, you will receive credit for the amount of time you held your shares for purposes of the contingent deferred sales charge holding period.That credit will transfer to the Class C Shares of Federated Mid Cap Growth Strategies Fund that you will receive in the Reorganization. Will my current account options transfer over to my new account? &ltR> Yes, these servicing features will transfer automatically to your FederatedMid Cap Growth Strategies Fund account.However, if you participate in a systematic investment program, you will receive a communication requesting that you confirm your continued participation in such a plan. What should I do in connection with the Reorganization? Please vote your shares today.If the Reorganization is approved, your shares will automatically be exchanged for FederatedMid Cap Growth Strategies Fund shares.Please do not attempt to make the Reorganization exchange into FederatedMid Cap Growth Strategies Fund yourself. How do I vote my shares? There are several ways in which you can cast your vote: · You may vote in person at the April 9, 2010 meeting, or by completing and returning the proxy card enclosed with this statement. · You may vote by telephone or through the internet.Please refer to your ballot for the appropriate toll-free telephone number and web address. If you: 1. Sign and return the proxy card without indicating a preference, your vote will be cast “for” the proposal. 2. Do not respond at all, we may contact you by telephone to request that you cast your vote. Whom do I call if I have questions about this Prospectus/Proxy Statement? Please don’t hesitate to contact your Investment Professional or call us toll-free at 1-800-341-7400. Thank you in advance for your vote and your continued support of the Federated Funds. After careful consideration, the Board of Trustees has unanimously approved this proposal.The Board of Trustees recommends that you read the enclosed materials carefully and vote FOR the proposal. FEDERATED MDT SERIES Federated MDT Mid Cap Growth Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD April 9, 2010 TO SHAREHOLDERS OF FEDERATED MDT MID CAP GROWTH FUND, a portfolio of Federated MDT Series. A special meeting of the shareholders of Federated MDT Mid Cap Growth Fund will be held at 4000 Ericsson Drive, at 2:00 p.m. (Eastern time), on April 9, 2010, for the following purpose: 1. To approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which Federated Mid Cap Growth Strategies Fund (“Acquiring Fund”), a portfolio of Federated Equity Funds, would acquire all of the assets of Federated MDT Mid Cap Growth Fund (“Acquired Fund”) in exchange for Class A Shares, Class C Shares and Institutional Shares of Acquiring Fund to be distributed pro rata by Acquired Fund in complete liquidation and termination of Acquired Fund.As a result of the reorganization, shareholders of the Acquired Fund will receive shares of the corresponding share class of the Acquiring Fund. &ltR> The Board of Trustees has fixed February 16, 2010 as the record date for determination of shareholders entitled to vote at the special meeting. By Order of the Board of Trustees, John W.
